Citation Nr: 0209879	
Decision Date: 08/14/02    Archive Date: 08/21/02	

DOCKET NO.  95-37 171A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES


1.  Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the left middle finger.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain.

(The claims for increased evaluations for hemorrhoids and 
right patellar tendinitis will be the subjects of a separate 
decision which will be promulgated at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1994, November 1996, and December 1996 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

The Board wishes to make it clear that it is undertaking 
additional development with respect to the issues of 
increased evaluations for service-connected right patellar 
tendinitis and hemorrhoids pursuant to authority granted by 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2)].  When the requested development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002) [codified at 38 C.F.R. § 20.903 
(2002)].


FINDINGS OF FACT

1.  Traumatic arthritis of the left middle finger is, at 
present, essentially asymptomatic.

2.  Low back strain is currently productive of no more than 
slight limitation of motion of the lumbar spine, accompanied 
by pain.


CONCLUSIONS OF LAW

1.  A compensable evaluation for traumatic arthritis of the 
left middle finger is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, Codes 5003, 5010, 
5226 (2001).

2.  An evaluation in excess of 10 percent for low back strain 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA general medical examination in April 1996, the veteran 
complained of chronic low back pain, which was intermittent 
in nature, but somewhat worse on exertion.  He also 
complained of "stiffness" and an inability to move his left 
middle finger.  On physical examination, tests of straight 
leg raising were negative, and there was evidence of 
decreased flexion of the veteran's left middle finger.

On VA orthopedic examination in April 1996, the veteran's 
left long finger displayed a full painless range of motion in 
all joints.  The veteran was able to flex fully into his 
palm, and to hold his finger against resistance.  The veteran 
was additionally able to extend beyond neutral, and hold in 
extension to resistance.  Specific examination of the 
proximal interphalangeal joint of the long finger revealed 
some "giving way" which resisted extension at the proximal 
interphalangeal joint, apparently the result of the veteran's 
level of cooperation.  The strength of the proximal 
interphalangeal joint of the left long finger appeared to be 
5/5, with no decreased sensation noted.  Stability of the 
proximal interphalangeal joint was equal to that on the 
contralateral side.  Radiographic studies of the veteran's 
left middle finger showed no evidence of any fracture, 
dislocation, or other bone or joint abnormality.

At the time of a personal hearing in August 1996, the veteran 
offered testimony regarding the current severity of his 
service-connected low back strain and left middle finger 
arthritis.

On VA orthopedic examination in September 1996, the veteran 
was observed to ambulate without a limp.  There was some 
tenderness to palpation over the veteran's lumbosacral area, 
though with no evidence of any point tenderness.  Range of 
motion measurements showed 70 degrees of forward flexion, 
with 20 degrees of extension, and 25 degrees of lateral 
bending to each side.  The straight leg raising and tripod 
signs were negative for the lower extremities, where motor 
strength was 5/5.  Both motor and sensory functions were 
intact, and there were 2+ dorsalis pedis and posterior pedal 
pulses in both lower extremities.  At the time of 
examination, deep tendon reflexes were 2+ and symmetrical.  
Radiographic studies of the veteran's lumbar spine showed 
evidence of a loss of disc height at the level of the 4th and 
5th lumbar vertebrae, as well as a vacuum phenomenon at that 
level.  Additionally noted was the presence of marginal 
osteophytes both anteriorly and posteriorly.

On recent VA orthopedic examination in April 1999, the 
veteran complained of increasing pain in his lower back, 
though generally not of a severity such that he found it 
necessary to miss work.  On physical examination, the veteran 
was able to flex forward and touch his toes, as well as 
extend 30 degrees, laterally bend 20 degrees in each 
direction, and rotate 30 degrees in each direction, all with 
minimal pain.  Hyperextension of the hip did not reproduce 
pain, and, in fact, was nonpainful.  Palpation of the spine 
showed some tenderness over the right iliac crest, but with 
no evidence of paraspinous muscle spasm.  Sensation was 
intact throughout both of the lower extremities, and reflexes 
were 2+ and equal at the knees and ankles bilaterally.  Motor 
testing was 5/5 throughout, and tests of straight leg raising 
were negative.  Radiographic studies of the lumbar spine 
taken the previous March showed evidence of severe 
degenerative disc disease, with a loss of disc height at the 
level of the 4th and 5th lumbar vertebrae.  The clinical 
impression was of early degenerative disc disease in a fairly 
young individual.  Noted at the 
time of examination was that the veteran's claims folder was 
available and had been reviewed.

In an addendum to the aforementioned examination, it was 
noted that the veteran had no limitation of motion of the 
lumbar spine at the time of his April 1999 examination.  In 
fact, range of motion of the low back was "relatively 
normal."  The veteran did, however, show both an examination 
and history consistent with chronic low back pain, as well as 
radiographic studies showing a loss of disc height and 
degenerative disc disease at a single level in the lumbar 
spine.  In the opinion of the examiner, the veteran suffered 
from low back pain associated with "flares," which could 
cause easy fatigability, a low pain tolerance, difficulty 
continuing work, incoordination due to pain, weakened 
movement, and a limitation of functional ability due to pain 
and lifting, or when walking up and down stairs, and even 
possibly when walking on uneven ground.

On VA examination of the veteran's left middle finger in 
August 2000, the veteran stated that his left middle finger 
did not bother him much at present.  Physical examination of 
the proximal interphalangeal joints of both of the middle 
fingers showed them to be equal in diameter.  The veteran was 
able to flex his right third proximal interphalangeal joint 
to 100 degrees, and his left to 112 degrees.  The veteran 
could additionally extend both proximal interphalangeal 
joints to 0 degrees.  Light touch was normal in both middle 
fingers, and there was no evidence of tenderness to palpation 
about the proximal interphalangeal joint on the right.  At 
the time of examination, there was noted the presence of a 
very mild lateral and medial tenderness about the left third 
proximal interphalangeal joint.  Radiographic studies of the 
left third finger showed no evidence of significant arthritic 
changes, or of any malalignment or fracture injury.  The 
pertinent diagnosis was history of contusion to the left 
middle finger at the proximal interphalangeal joint, with 
unremarkable current examination, and the veteran presently 
asymptomatic.


Analysis

The veteran in this case seeks increased evaluations for 
service-connected left middle finger arthritis and low back 
strain.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  In the 
case at hand, service connection and an initial 
noncompensable evaluation for traumatic arthritis of the left 
third finger was granted in a rating decision of October 
1994.  That same rating decision granted a 10 percent 
evaluation for chronic low back strain.  The veteran voiced 
his disagreement with that decision, with the result that, in 
a decision of November 1996, the RO continued the previously 
assigned noncompensable evaluation for traumatic arthritis of 
the left middle finger, and 10 percent evaluation for chronic 
low back strain.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

Regarding the issue of an increased evaluation for traumatic 
arthritis of the left middle finger, the Board observes that, 
while on VA general medical examination in April 1996, there 
was noted some decreased flexion of the veteran's left middle 
finger, an orthopedic examination conducted at that same time 
showed only a full, painless range of motion of all of the 
joints of the veteran's left middle finger.

On subsequent VA examination in August 2000, the veteran 
stated that, while in the past, his left finger had bothered 
him, it did not bother him much at present.  That examination 
showed flexion of the veteran's left third proximal 
interphalangeal joint to 112 degrees, and extension to 
0 degrees.  Light touch was normal, and there was only very 
mild tenderness about the left third proximal interphalangeal 
joint.  Examination at that time was described as 
unremarkable, and the veteran himself as asymptomatic.

Arthritis due to trauma is rated as for degenerative 
arthritis, which is itself rated on the basis of limitation 
of motion under the diagnostic code or codes involved.  
38 C.F.R. Part 4, Codes 5003, 5010 (2001).  As noted above, 
the veteran has been described as exhibiting a full, painless 
range of motion of all of the joints of his left middle 
finger.  Even assuming that the range of motion (from 0 to 
112 degrees) described in August 2000 represents some (albeit 
mild) limitation of motion of the veteran's left middle 
finger, there is no evidence that the veteran currently 
suffers from the ankylosis requisite to the assignment of an 
increased evaluation.  38 C.F.R. Part 4, Code 5226 (2001).  
Under such circumstances, an increased (i.e., compensable) 
evaluation for traumatic arthritis of the left middle finger 
is not in order.

Turning to the issue of an increased rating for the veteran's 
low back disability, the Board notes that, while on VA 
orthopedic examination in September 1996, there was some 
tenderness to palpation in the lumbosacral area, there was no 
evidence of any point tenderness, and tests of straight leg 
raising were negative.  Both of the veteran's lower 
extremities showed 5/5 motor strength, and sensory functions 
were intact.

On subsequent VA orthopedic examination in April 1999, the 
veteran was able to flex forward and touch his toes.  While 
on palpation, there was some tenderness over the right iliac 
crest, there was no evidence of any muscle spasm, and motor 
strength was 5/5 throughout.  In the opinion of the examiner, 
the veteran showed no limitation of motion of his lumbar 
spine.

The 10 percent evaluation currently in effect for the 
veteran's low back strain contemplates the presence of a 
slight limitation of motion of the lumbar spine, and/or 
lumbosacral strain with characteristic pain on motion.  
38 C.F.R. Part 4, Codes 5292, 5295 (2001).  A 10 percent 
evaluation is, likewise, warranted where there is evidence of 
mild intervertebral disc syndrome.  38 C.F.R. Part 4, 
Code 5293 (2001).  In order to warrant an increased 
evaluation, there would need to be demonstrated the presence 
of at least moderate limitation of motion of the lumbar 
spine, and/or moderate intervertebral disc syndrome, or 
muscle spasm on extreme forward bending and a unilateral loss 
of lateral spine motion in a standing position.  38 C.F.R. 
Part 4, Codes 5292, 5293, 5295 (2001).  Regrettably, no such 
clinical findings are present in this case.  Notwithstanding 
the presence of minimal pain, the veteran's full range of 
motion and absence of muscle spasm warrant no more than the 
10 percent evaluation currently in effect.  Accordingly, an 
increased rating for service-connected chronic lumbar strain 
must be denied.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
they impact upon the adjudication of the veteran's current 
claims.  However, following a thorough review of the record, 
the Board is satisfied that the VA has met its "duty to 
assist" the veteran in the development of all facts pertinent 
to his claims.  This is to say that the VA has made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims, including the 
scheduling of a VA examination or examinations, and the 
obtaining of a medical opinion.  In point of fact, in 
correspondence of April 2001, the RO contacted the veteran in 
order that he might be made aware of the provisions of the 
Veterans Claims Assistance Act, specifically, the "notice" 
and "duty to assist" requirements of that Act.  Under such 
circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by that legislation.


ORDER

An increased (compensable) evaluation for traumatic arthritis 
of the left middle finger is denied.

An increased evaluation for low back strain is denied.



		
	Renee M. Pelletier
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

